Name: 2006/330/EC: Commission Decision of 5 April 2006 amending Decision 2005/432/EC laying down the animal and public health conditions and model certificates for imports of meat products for human consumption from third countries and repealing Decisions 97/41/EC, 97/221/EC and 97/222/EC (notified under document number C(2006) 1319) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  health;  cooperation policy;  foodstuff
 Date Published: 2006-05-06; 2007-05-08

 6.5.2006 EN Official Journal of the European Union L 121/43 COMMISSION DECISION of 5 April 2006 amending Decision 2005/432/EC laying down the animal and public health conditions and model certificates for imports of meat products for human consumption from third countries and repealing Decisions 97/41/EC, 97/221/EC and 97/222/EC (notified under document number C(2006) 1319) (Text with EEA relevance) (2006/330/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health and public health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A(I) to Directive 89/662/EEC and, as regards pathogens, to Directive 90/425/EEC (1), and in particular Article 10(2)(c) thereof, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (2), and in particular the introductory phrase of Article 8, the first paragraph of Article 8(1), Article 8(4) and Articles 9(2)(b), (4)(b) and (c) thereof. Whereas: (1) Council Decision 79/542/EEC of 21 December 1976 drawing up a list of third countries or parts of third countries, and laying down animal and public health and veterinary certification conditions, for importation into the Community of certain live animals and their fresh meat (3) establishes the animal health conditions for imports into the Community of live animals, excluding equidae, and of fresh meat of such animals but excluding meat preparations. (2) Commission Decision 2005/432/EC (4) lays down animal and public health rules on imports into the Community of consignments of certain meat products, including the lists of third countries and parts of third countries from which imports of such products are to be authorised. That Decision also lays down the model public and animal health certificates and rules on treatments required for those products. (3) It is necessary to ensure that there is proper correlation with the regionalisation, where applicable, of third countries, and in particular of Brazil, Namibia and South Africa, for the purposes of importing fresh meat into the Community, in order to ensure that any meat used in meat products does not come from animals from premises subject to restrictions on grounds of disease, to clarify the use of offal in certain meat products and to spell out clearly the requirements for meat of game birds used in meat products. (4) Serbia and Montenegro are Republics with their own customs territories, which together form a State Union. They should therefore be entered separately on the list of third countries and parts of third countries from which imports of meat products are to be authorised. (5) Decision 2005/432/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2005/432/EC is amended as follows: 1. Article 4 is replaced by the following: Article 4 Animal health conditions concerning the origin and treatment of the meat products Subject to compliance with the conditions concerning the origin and treatment of the meat products set out in Annex I(1) and (2), Member States shall authorise imports of meat products originating in the following third countries and parts of third countries: (a) in the case of meat products not subject to a specific treatment as referred to in point 2(a)(ii) of Annex I, the third countries listed in Part 2 of Annex II and the parts of third countries listed in Part 1 of that Annex; (b) in the case of meat products subject to a specific treatment as referred to in point 2(a)(ii) of Annex I, the third countries listed in Parts 2 and 3 of Annex II and the parts of third countries listed in Part 1 of that Annex.; 2. Annexes I, II and III are replaced by the text in the Annex to this Decision. Article 2 This Decision shall apply from 1 July 2006. However, animal and public health certificates issued before the date of application of this Decision may be used until 1 October 2006. Article 3 This Decision is addressed to the Member States. Done at Brussels, 5 April 2006. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 62, 15.3.1993, p. 49. Directive as last amended by Commission Regulation (EC) No 445/2004 (OJ L 72, 11.3.2004, p. 60). (2) OJ L 18, 23.1.2003, p. 11. (3) OJ L 146, 14.6.1979, p. 15. Decision as last amended by Commission Decision 2006/259/EC (OJ L 93, 31.3.2006, p. 65). (4) OJ L 151, 14.6.2005, p. 3. ANNEX ANNEX I 1. Meat products originating in the third countries or parts of third countries referred to in Article 4(a) shall contain meat eligible for import into the Community as fresh meat and/or meat products derived from one or more of the species or animals which have undergone a non-specific treatment as set out in Part 4 of Annex II. 2. Meat products originating in the third countries or parts of third countries referred to in Article 4(b) shall comply with the following conditions set out in (a), (b) or (c). (a) the meat products must: (i) contain meat and/or meat products derived from a single species or animal as set out under the relevant column in Parts 2 and 3 of Annex II indicating the species or animal concerned; and (ii) have undergone at least the specific treatment required for meat of that species or animal as set out in Part 4 of Annex II; or (b) the meat products must: (i) contain fresh, processed or partly processed meat of more than one species or animal as set out under the relevant column of Parts 2 and 3 of Annex II which are mixed prior to undergoing their final treatment as set out in Part 4 of Annex II; and (ii) the final treatment referred to in (i) must be at least as severe as the most severe treatment set out in Part 4 of Annex II for meat of the species or animals concerned as set out under the relevant column in Parts 2 and 3 of Annex II; or (c) the final meat products must: (i) be prepared by mixing previously treated meat of more than one species or animal; and (ii) the previous treatment referred to in (i) which each meat component of the meat product has undergone must have been at least as severe as the relevant treatment set out in Part 4 of Annex II for the species or animal concerned as set out under the relevant column. 3. The treatments set out in Part 4 of Annex II shall constitute the minimum acceptable processing conditions for animal health purposes for meat derived from the relevant species or animal originating in the third countries or parts of third countries listed in Annex II. However, in cases where offal is not authorised owing to animal health restrictions, it may be used in a meat product provided the relevant treatment referred to in Part 2 of Annex II is carried out. In addition, an establishment may be authorised to produce meat products that have undergone treatments B, C or D as referred to in Part 4 of Annex II, even where that establishment is located in a third country or part of a third country that is not authorised for imports into the Community of fresh meat. ANNEX II PART 1 Regionalised territories for the countries listed in Parts 2 and 3 Country Territory Description of territory ISO code Version Argentina AR 01/2004 Whole country AR-1 01/2004 The whole country, except the Provinces of Chubut, Santa Cruz and Tierra del Fuego for the species covered by Decision 79/542/EEC (as last amended) AR-2 01/2004 The Provinces of Chubut, Santa Cruz and Tierra del Fuego for the species covered by Decision 79/542/EEC (as last amended) Bulgaria (1) BG 01/2004 Whole country BG-1 01/2004 As described in Annex II, Part I, to Decision 79/542/EEC (as last amended) BG-2 01/2004 As described in Annex II, Part I, to Decision 79/542/EEC (as last amended) Brazil BR 01/2004 Whole country BR-1 01/2005 States of Rio Grande do Sul, Santa Catarina, ParanÃ ¡, SÃ £o Paulo and Mato Grosso do Sul BR-2 01/2005 Part of the State of Mato Grosso do Sul (except for the municipalities of Sonora, Aquidauana, Bodoqueno, Bonito, Caracol, Coxim, Jardim, Ladario, Miranda, Pedro Gomes, Porto Murtinho, Rio Negro, Rio Verde of Mato Grosso and CorumbÃ ¡); State of ParanÃ ¡; State of Sao Paulo; part of the State of Minas Gerais (except the regional delegations of Oliveira, Passos, SÃ £o GonÃ §alo de Sapucai, Setelagoas and BambuÃ ­); State of EspÃ ­ritu Santo; State of Rio Grande do Sul; State of Santa Catarina; State of Goias; part of the State of Mato Grosso comprising: the regional unit of Cuiaba (except for the municipalities of San Antonio de Leverger, Nossa Senhora do Livramento, Pocone and BarÃ £o de MelgaÃ §o); the regional unit of Caceres (except for the municipality of Caceres); the regional unit of Lucas do Rio Verde; the regional unit of Rondonopolis (except for the municipality of Itiquiora); the regional unit of Barra do GarÃ §a and the regional unit of Barra do Burgres BR-3 01/2005 States of GoiÃ ¡s, Minas Gerais, Mato Grosso, Mato Grosso do Sul, ParanÃ ¡, Rio Grande do Sul, Santa Catarina and SÃ £o Paulo Malaysia MY 01/2004 Whole country MY-1 01/2004 Peninsular (Western) Malaysia only Namibia NA 01/2005 Whole country NA-1 01/2005 South of the cordon fences which extend from Palgrave Point in the west to Gam in the east South Africa ZA 01/2005 Whole country ZA-1 01/2005 The whole country except: the part of the foot-and-mouth disease control area situated in the veterinary regions of Mpumalanga and Northern provinces, the district of Ingwavuma in the veterinary region of Natal and in the border area with Botswana east of longitude 28 °, and the district of Camperdown in the province of KwaZulu-Natal PART 2 Third countries or parts thereof from which imports of meat products into the Community are authorised ISO code Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven-hoofed game-(excluding swine) Domestic ovine/caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Domestic poultry 2. Farmed feathered game (except ratites) Farmed ratites Domestic rabbit and farmed leporidae Wild cloven-hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mammalian game (excluding ungulates, solipeds and leporidae) AR Argentina AR C C C A A A A C C XXX A D XXX Argentina AR-1 (2) C C C A A A A C C XXX A D XXX Argentina AR-2 (2) A (3) A (3) C A A A A C C XXX A D XXX AU Australia A A A A D D A A A XXX A D A BG Bulgaria (6)BG D D D A A A A D D XXX A A XXX Bulgaria BG-1 A A D A A A A A D XXX A A XXX Bulgaria BG-2 D D D A A A A D D XXX A A XXX BH Bahrain B B B B XXX XXX A C C XXX A XXX XXX BR Brazil XXX XXX XXX A D D A XXX XXX XXX A D XXX Brazil BR-1 XXX XXX XXX A XXX A A XXX XXX XXX A A XXX Brazil BR-2 C C C A D D A C XXX XXX A D XXX Brazil BR-3 XXX XXX XXX A A XXX A XXX XXX XXX A D XXX BW Botswana B B B B XXX A A B B A A XXX XXX BY Belarus C C C B XXX XXX A C C XXX A XXX XXX CA Canada A A A A A A A A A XXX A A A CH Switzerland A A A A A A A A A XXX A A XXX CL Chile A A A A A A A B B XXX A A XXX CN China B B B B B B A B B XXX A B XXX CO Colombia B B B B XXX A A B B XXX A XXX XXX ET Ethiopia B B B B XXX XXX A B B XXX A XXX XXX GL Greenland XXX XXX XXX XXX XXX XXX A XXX XXX XXX A A A HK Hong Kong B B B B D D A B B XXX A XXX XXX HR Croatia A A D A A A A A D XXX A A XXX IL Israel B B B B A A A B B XXX A A XXX IN India B B B B XXX XXX A B B XXX A XXX XXX IS Iceland B B B A A A A B B XXX A A XXX KE Kenya B B B B XXX XXX A B B XXX A XXX XXX KR South Korea XXX XXX XXX XXX D D A XXX XXX XXX A D XXX MA Morocco B B B B XXX XXX A B B XXX A XXX XXX MG Madagascar B B B B D D A B B XXX A D XXX MK Former Yugoslav Rep. of Macedonia (4) A A B A XXX XXX A B B XXX A XXX XXX MU Mauritius B B B B XXX XXX A B B XXX A XXX XXX MX Mexico A D D A D D A D D XXX A D XXX MY Malaysia MY XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX XXX Malaysia MY-1 XXX XXX XXX XXX D D A XXX XXX XXX A D XXX NA Namibia (2) B B B B D A A B B A A D XXX NZ New Zealand A A A A A A A A A XXX A A A PY Paraguay C C C B XXX XXX A C C XXX A XXX XXX RO Romania (6) A A D A A A A A D XXX A A A RU Russia C C C B XXX XXX A C C XXX A XXX A SG Singapore B B B B D D A B B XXX A XXX XXX SZ Swaziland B B B B XXX XXX A B B A A XXX XXX TH Thailand B B B B A A A B B XXX A D XXX TN Tunisia C C B B A A A B B XXX A D XXX TR Turkey XXX XXX XXX XXX D D A XXX XXX XXX A D XXX UA Ukraine XXX XXX XXX XXX XXX XXX A XXX XXX XXX A XXX XXX US United States A A A A A A A A A XXX A A XXX UY Uruguay C C B A D A A XXX XXX XXX A D XXX XM Montenegro (5) A A D A D D A D D XXX A XXX XXX XS Serbia (5) (7) A A D A D D A D D XXX A XXX XXX ZA South Africa (2) C C C A D A A C C A A D XXX ZW Zimbabwe (2) C C B A D A A B B XXX A D XXX XXX No certificate laid down and meat products containing meat of this species are not authorised. PART 3 Third countries or parts thereof not authorised under the non-specific treatment regime (A) but from where imports into the Community of biltong/jerky and pasteurised meat products are authorised ISO code Country of origin or part thereof 1. Domestic bovine 2. Farmed cloven-hoofed game (excluding swine) Domestic ovine/caprine 1. Domestic porcine 2. Farmed cloven-hoofed game (swine) Domestic soliped 1. Domestic poultry 2. Farmed feathered game Ratites Domestic rabbit and farmed leporidae Wild cloven-hoofed game (excluding swine) Wild swine Wild soliped Wild leporidae (rabbits and hares) Wild game birds Wild land mammalian game (excluding ungulates, solipeds and leporidae) AR Argentina AR F F XXX XXX XXX XXX A XXX XXX XXX A XXX XXX NA Namibia XXX XXX XXX XXX E E A XXX XXX A A E XXX Namibia NA-1 E E XXX XXX E E A XXX XXX A A E ZA South Africa XXX XXX XXX XXX E E A XXX XXX A A E XXX South Africa ZA-1 E E XXX XXX E E A XXX XXX A A E ZW Zimbabwe XXX XXX XXX XXX E E A XXX XXX E A E XXX PART 4 Interpretation of codes used in tables in Parts 2 and 3 TREATMENTS REFERRED TO IN ANNEX I Non-specific treatment: A = No minimum specified temperature or other treatment is established for animal health purposes for the meat product. However, the meat must have undergone a treatment such that its cut surface shows that it no longer has the characteristics of fresh meat and the fresh meat used must also satisfy the animal health rules applicable to exports of fresh meat into the Community. Specific treatments listed in descending order of severity: B = Treatment in a hermetically sealed container to an Fo value of three or more. C = A minimum temperature of 80 °C which must be reached throughout the meat during the processing of the meat product. D = A minimum temperature of 70 °C which must be reached throughout the meat during the processing of meat products, or for raw ham, a treatment consisting of natural fermentation and maturation of not less than nine months and resulting in the following characteristics:  Aw value of not more than 0,93,  pH value of not more than 6,0. E = In the case of biltong -type products, a treatment to achieve:  Aw value of not more than 0,93,  pH value of not more than 6,0. F = A heat treatment ensuring that a centre temperature of at least 65 °C is reached for a period of time as necessary to achieve a pasteurisation value (pv) equal to or above 40. ANNEX III (1) Only applicable until this Acceding State becomes a Member State of the European Union. (2) See Part 3 of this Annex for the minimum treatment requirements applicable to pasteurised meat products and biltong. (3) For meat products prepared from fresh meat obtained from animals slaughtered after 1 March 2002. (4) The Former Yugoslav Republic of Macedonia; provisional code that does not prejudge in any way the definitive nomenclature for this country, which will be agreed following the conclusion of negotiations currently taking place on this subject in the United Nations. (5) Serbia and Montenegro are Republics with individual customs territories that together form a State Union and therefore have to be listed separately. (6) Only applicable until this Acceding State becomes a Member State of the Community. (7) Not including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999. XXX No certificate laid down and meat products containing meat of this species are not authorised.